Citation Nr: 0811986	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  00-13 598	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1956 to 
April 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran does not have PTSD that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, July 2005, and July 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remands 
and RO subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided two 
statements of the case (SOCs) and two supplemental statements 
of the case (SSOCs) reporting the results of its review of 
the issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured an examination in furtherance of his claim.  In 
addition, the RO contacted the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in an attempt to verify 
the claimed stressors.  The Board notes that although further 
attempts were not made to obtain the morning reports after 
CURR noted that they did not maintain copies of the reports; 
as will be explained below, the disposition of this case 
turns on the absence of a diagnosis of PTSD in accordance 
with DSM-IV.  Accordingly, because additional attempts to 
obtain the morning reports, which could serve to verify the 
veteran's reported stressor incidents would not alter the 
outcome of this case, the Board finds that VA has no duty to 
inform or assist that was unmet.

Background

The record contains a May 2000 Behavioral Health clinician 
note by a nurse practitioner, noting that the veteran 
presented for treatment of PTSD and dysthymia.  The veteran 
reported that he was doing very well on his medicine, and had 
cut out drinking.  He denied thoughts of hurting himself or 
others and stated that he and his ex-wife were getting along 
well and that most likely they would remarry.  He reported 
being very content and happy with his new home and new 
neighbors and mentioned that his major stressors included 
concerns over his ex-mother in law, and over his recent 
health problems, to include urinary incontinence and concerns 
about recent surgery to his left hand and his bone disease.  

On examination, the examiner noted that his mood was 
pleasant, yet his affect was somewhat constricted and serious 
looking at times; his insight was good, his judgment and 
reality testing were grossly intact, and the examiner noted 
that he was a pleasant well-controlled gentleman.  The 
examiner noted that he was very troubled, and became very 
anxious when talking about his experience in the war, to 
include being the driver of a tank in which a young man lost 
his hand because of an accident when he was driving.  He also 
stated that he had nightmares and anxiety about a young man 
who filled in for him and drove his tank, and the veteran 
driving in his place was decapitated.  The veteran stated 
that he had struggled with feelings of survival guilt, 
flashbacks and noted that his sleep was poor without 
medication, and noted that he was troubled by intrusive 
thoughts and memories of this event.  The examiner opined 
that it seemed quite evident that the veteran's everyday 
stressors were definitely exacerbated by his war experience, 
flashbacks, and his hypersensitivity to stressful situations.  
The examiner noted that the veteran was currently struggling 
with issues of control over his bladder function, loss of 
bone mass, and loss of digits because of disease, and noted 
that these stressors were further augmented and torturous to 
the veteran in light of his suffering in the military and his 
witnessing of several traumatic incidents.

The veteran was afforded a VA PTSD examination in July 2007.  
At this examination, the veteran reported that he experienced 
nightmares on a nightly basis in which he was being chased, 
but has no weapon; however, the people who were chasing him 
had weapons and these individuals were largely unknown to the 
veteran; however, he reported that they were of Asian 
descent, perhaps Korean.  He reported that in real life, 
although never actually chased by a Korean, he did serve in 
1959, and was stationed on the border where "we were staring 
at each other eyeball to eyeball."  The veteran also 
reported problems falling asleep and staying asleep, and 
noted that nightmares had been occurring for the past 15-20 
years and had been continuous since their onset.  At this 
examination, the veteran reported two specific stressor 
events.  First, the veteran reported that while in Fort Knox 
sometime in the winter of 1959, he was on a routine maneuver 
when he lost control of his tank on an icy road, and it hit a 
tree, at which point the gun went into recoil and cut off 
Private P.'s hand.  The veteran noted that he was the one 
driving, and stated that he did not know Private P. well 
because he was a trainee.  The second stressor incident noted 
by the veteran occurred in Germany sometime in the 
spring/summer of 1959 when the veteran reported that he faked 
an illness and did not perform his usual duty of driving the 
tank, but instead a 23-year old named H. took his place.  The 
veteran reported that there was something wrong with the 
turret on the tank and H. was unfamiliar with the tank and 
took a sharp turn without alerting the gunner, and as a 
result, H. (the driver) was killed.  The veteran reported 
that he was not there at the time, but heard about it on the 
radio.  He reported that he heard screaming and was 
particularly traumatized because he should have been driving 
that day but had faked a hangover, and felt guilty because if 
he had not done so, H. might still be alive.

On examination, the examiner noted no significant impairment 
of thought process or communication, and the veteran denied 
the presence of delusions, hallucinations or panic attacks.  
The examiner noted that eye contact was appropriate and the 
veteran was fully oriented to person, place and time.  No 
obsessive or ritualistic behaviors were noted and speech was 
within normal limits; however, the examiner did report some 
evidence of cognitive inefficiency.  The veteran affirmed the 
presence of specific PTSD symptoms such as trauma re-
experiencing, avoidance, numbing, heightened physiological 
arousal and such associated symptoms as hypervigilance and an 
exaggerated startle response.  The examiner also noted that 
the veteran affirmed the presence of multiple signs and 
symptoms of depression including subjective feelings of 
lowered mood, diminished interest or pleasure in activities, 
problems with sleep and some psychomotor agitation.

Regarding an assessment of PTSD, the examiner opined that the 
veteran may meet the DSM-IV stressor criteria in that the 
veteran was confronted with events that involved serious 
injury and death to other individuals.  Nevertheless, the 
examiner noted that the veteran did not confirm that his 
response involved intense fear, helplessness or horror.  
Rather, the veteran reported self-blame on one occasion for 
driving a tank and being involved in an accident wherein an 
individual reportedly lost his hand, and in another incident, 
where the veteran faked an illness and another driver took 
his place and was killed.  The veteran reported that as a 
result of these traumas, he had problems with nightly 
occurring nightmares having to do with being chased and being 
unarmed and helpless, and stated that in his opinion, these 
trauma experiences had resulted in problems with sleep, but 
the veteran did not identify any other behavioral, cognitive, 
social, affective or somatic changes that he felt were 
attributable to his stress exposure.

The veteran was administered the Minnesota Multiphasic 
Personality Inventory (MMPI-2) which revealed that, with 
regard to scales associated with PTSD, the veteran's scores 
were moderately elevated, but the examiner noted that in the 
context of his overall test results, such did not appear to 
be suggestive of a clear cut diagnosis of PTSD.  Rather, the 
test results suggested a low-lying depression with mild to 
moderate anxiety symptoms, which likely interfered with the 
veteran's efficiency in carrying out day-to-day activities.

The examiner gave an Axis I diagnosis of dysthymia, anxiety 
disorder, not otherwise specified; rule out alcohol 
dependence; and an Axis IV diagnosis of some social isolation 
and withdrawal, perhaps secondary to ongoing alcohol abuse.  
The examiner opined that with the traumatic stressors 
reported by the veteran in mind, it did appear that the 
veteran was exposed to in-service stressors.  It did not, 
however, appear that these in-service stressors resulted in 
PTSD, noting that it did not appear that the diagnostic 
criteria had been met to support a diagnosis of PTSD.  

Specifically, the examiner explained that although the 
veteran did report the presence of a number of signs and 
symptoms often associated with PTSD, inclusive of trauma re-
experiencing by way of intrusive thoughts and symptoms 
associated with hypervigilance and an exaggerated startle 
response, as well as reporting that he engaged in trauma 
avoidance, and felt detached or alienated from others; the 
examiner commented that it was not at all clear that these 
behaviors were associated with his trauma experiences.  In 
fact, the examiner noted that the veteran had in a number of 
important areas of functioning performed fairly well.  He 
reported that he maintained positive contact with his ex-wife 
and positive relationships with his children, and engaged in 
recreational activity in the form of daily walks, trips to 
The American Legion, and noted that he was currently dating; 
all of which suggested that the veteran was not evidencing 
significant impairment in important areas of functioning.

In sum, the examiner opined that for all of the reasons 
stated above, the veteran failed to meet the diagnosis for 
PTSD, and noted that psychometric testing additionally failed 
to support the veteran's claim that he was suffering from 
PTSD.  Instead, the examiner noted that psychometric testing 
supported the conclusion that the veteran suffered from mild 
depression and mild to moderate anxiety.

Analysis

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, the Board finds that the evidence of record 
does not contain a valid diagnosis of PTSD in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), and thus the 
first prong of the test for service connection for PTSD has 
not been met.  Specifically, the July 2007 VA physician who 
examined the veteran, stated that it did not appear that the 
veteran had met the diagnostic criteria to support a 
diagnosis of PTSD because although the veteran met the 
criteria for a stressor that involved being confronted with 
serious injury or death to other individuals, the veteran's 
response to his specific stressor incident(s) did not 
involved intense fear, helplessness or horror, as required by 
the DSM-IV criteria.  Instead, the veteran reported self-
blame, and problems with sleep, but no other behavioral, 
cognitive, social, affective or somatic changes attributable 
to his specific stressor incidents.  Additionally, the 
examiner noted that the veteran was functioning fairly well 
in a number of different areas, including positive 
interpersonal relationships and engaging in recreational 
activities; as evidenced by the fact that the veteran was 
dating, had good relationships with his children and ex-wife, 
and enjoyed daily walks and visits to The American Legion; 
all of which suggested to the examiner that the veteran was 
not experiencing significant impairment in important areas of 
functioning.  Lastly, the examiner noted that psychometric 
testing (the Minnesota Multiphasic Personality Inventory 
(MMPI-2)) supported the conclusion that the veteran appeared 
to be suffering from mild depression and mild to moderate 
anxiety, and noted that the testing was not suggestive of a 
clear cut diagnosis of PTSD.

The July 2007 examiner provided an Axis I diagnosis of 
dysthymia, anxiety disorder, not otherwise specified; rule 
out alcohol dependence; and an Axis IV diagnosis of some 
social isolation and withdrawal, perhaps secondary to ongoing 
alcohol abuse.  He did not provide a diagnosis of PTSD.  In 
sum, the examiner opined that with the traumatic stressors 
reported by the veteran in mind, although it did appear that 
the veteran was exposed to in-service stressors, it did not 
appear that these in-service stressors resulted in PTSD.

The Board notes that the record does contain a May 2000 
outpatient treatment note from the Behavioral Health clinic 
provided by a nurse practitioner, which offered an assessment 
of PTSD, where the clinician opined that it seemed quite 
evident that the veteran's everyday stressors were definitely 
exacerbated by his war experience, flashbacks, and his 
hypersensitivity to stressful situations.  The examiner 
referenced the veteran's in-service stressors, and stated 
that he struggled with feelings of survivor's guilt, 
flashbacks and intrusive memories of the events; and further 
explained that the veteran was currently struggling with 
issues of control over his bladder function, loss of bone 
mass, and loss of digits because of disease, and noted that 
these stressors were further augmented and torturous to the 
veteran in light of his suffering in the military and his 
witnessing of several traumatic incidents.  

In this case, although the nurse practitioner assessed the 
veteran with PTSD, the only rationale for her assessment 
consisted of a brief explanation that he had flashbacks and 
intrusive memories of the events, and a statement that his 
physical ailments were exacerbated by his PTSD.  This type of 
assessment is not in accordance with DSM-IV because it does 
not fully explain how the veteran's traumatic in-service 
incidents resulted in PTSD.  Specifically, the examiner did 
not comment on how the veteran's response to his stressor 
incident(s) involved intense fear, helplessness, or horror, 
and in fact, she noted that he suffered with feelings of 
survivor's guilt as a result of the incidents, which as noted 
above by the July 2007 examiner, self-blame/survivors guilt 
does not satisfy the DSM-IV criteria.  Additionally, in terms 
of the veteran's level of functioning, the practitioner noted 
that the veteran was very content and happy with his new home 
and new neighbors and mentioned that his major stressors 
included concerns over recent physical health problems.  In 
fact, after reviewing the record, this May 2000 examiner is 
the only clinician that has ever found the veteran to have 
PTSD.  For example, outpatient treatment records from the 
Erie VA medical center (VAMC) dated from October 2003 through 
October 2005, consistently diagnose the veteran with anxiety 
disorder and depression, and in fact, an April 2004 
behavioral health entry noted that a screening for PTSD was 
negative.

In summary, the Board notes that the thoroughness and detail 
of a medical opinion are important factors in assessing the 
probative value of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-499 (2000).  Here, the July 2007 VA examiner 
offered a thorough rationale to support his conclusion that 
the veteran did not have PTSD, and his conclusion is 
supported by other evidence of record and psychometric 
testing.  On the contrary, the May 2000 nurse practitioner's 
assessment of PTSD is not supported by the remaining evidence 
of record, and did not fully address certain criteria 
required for a PTSD diagnosis in accordance with DSM-IV.  In 
addition, the nurse practitioner only offered an assessment 
of PTSD, not a diagnosis. 

Consequently, the Board gives greater evidentiary weight to 
the July 2007 opinion, which was detailed, thorough, and 
supported by testing and a review of the record.  In sum, the 
greater weight of the evidence is against the claim.  As 
such, service connection for PTSD is not warranted.

The Board notes that although the CURR request was unable to 
obtain the morning reports, and no further efforts were made 
to obtain these reports, in terms of supporting the veteran's 
PTSD claim, the salient point to be made is that the veteran 
does not experience PTSD.  In this regard, as explained by 
the July 2007 examiner, even assuming that the veteran 
experienced the stressor incidents exactly as he stated, he 
did not experienced fear, helplessness, and other reactions 
that would be indicative of PTSD.  As such, because 
verification of in-service stressors would not change the 
disposition of the claim, further attempts to verify the 
veteran's stressors are unnecessary. 

Besides the May 2000 assessment of PTSD by the nurse 
practitioner, the only other medical evidence of record 
supportive of the veteran's claim that he has a diagnosis of 
PTSD consists of the lay statements of the veteran himself.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


